MCDONALD, J.,
with whom CALLAHAN, J., joins, concurring. I join in the majority opinion. I write separately, however, because it is neither necessary nor desirable to apply the holding of Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), to religious beliefs or affiliation.
In this case, as the majority recognizes, the state’s attorney proffered valid reasons for excusing each venireperson. We have upheld a trial court’s finding that a prosecutor’s use of a peremptory challenge did not run afoul of Batson where at least one of the nondiscriminatory reasons articulated by the prosecutor was not pretextual. See, e.g., State v. Smith, 222 Conn. 1, 14 n.8, 608 A.2d 63, cert. denied, 506 U.S. 942, 113 S. Ct. 383, 121 L. Ed. 2d 293 (1992). This court, therefore, could have affirmed the trial court’s decision without ruling on the constitutionality of peremptory challenges based upon religious beliefs or affiliation. This court has always “eschew[ed] unnecessary determinations of constitutional questions.” (Internal quotation marks omitted.) Stamford Hospital v. Vega, 236 Conn. 646, 663, 674 A.2d 821 (1996). The court should do so here.
The importance of the peremptory challenge and the differences between race and gender and religious beliefs and affiliation weigh against extending Batson and J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 114 S. Ct. 1419, 128 L. Ed. 2d 89 (1994), to religion-based peremptory challenges.
For centuries, the peremptory challenge has been an important means of promoting fairness and impartiality in jury trials. “The principal value of the peremptory is that it helps produce fair and impartial juries. . . . Peremptory challenges, by enabling each side to exclude those jurors it believes will be most partial toward the other side, are a means of eliminat[ing] extremes of partiality on both sides, thereby assuring *267the selection of a qualified and unbiased jury. . . . The peremptory’s importance is confirmed by its persistence: It was well established at the time of Blackstone and continues to endure in all the States.” (Citations omitted; internal quotation marks omitted.) Id., 147 (O’Connor, J., concurring). Over one hundred years ago, the United States Supreme Court, relying on the wisdom of Blackstone, described the peremptory challenge as “an arbitrary and capricious right [that] must be exercised with full freedom, or it fails of its full purpose.” Lewis v. United States, 146 U.S. 370, 378, 13 S. Ct. 136, 36 L. Ed. 1011 (1892). While the United States Supreme Court restricted the freedom to exercise peremptory challenges on the basis of race and gender in Batson v. Kentucky, supra, 476 U.S. 89, and J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 146, respectively, it has yet to do so for religious beliefs or affiliation.
The differences between race and gender and religious beliefs or affiliation are numerous and vital. A person’s race and gender may be readily apparent, while “[r]eligious affiliation (or lack thereof) is not as self-evident.” (Internal quotation marks omitted.) Davis v. Minnesota, 511 U.S. 1115, 114 S. Ct. 2120, 128 L. Ed. 2d 679 (1994) (Ginsberg, J., concurring). People generally do not wear- their religions on their sleeves, and their beliefs are not readily apparent. Religious beliefs and affiliation also differ from race and gender in that people have control over the influence of their faith, belief or organized system of worship in their daily lives. See note, “Applying the Break: Religion and the Peremptory Challenge,” 70 Ind. L.J. 569, 594-95 (1995). Religion may be a chosen affiliation, and each person has free will to decide whether, and with what intensity, to practice a faith or adhere to a belief.
Furthermore, a showing of such an unconstitutional peremptory challenge would require counsel to question a venireperson about his or her religious convictions. Such questioning is quite properly disallowed *268under the first amendment to the United States constitution.1 “Ordinarily . . . inquiry on voir dire into a [venireperson’s] religious affiliation and beliefs is irrelevant and prejudicial, and to ask such questions is improper.” Davis v. Minnesota, supra, 511 U.S. 1115 (Ginsberg, J., concurring). “Questions about religious beliefs are relevant only if pertinent to religious issues involved in the case, or if a religious organization is a party, or if the information is a necessary predicate for a voir dire challenge. . . . The trial court, in the exercise of its discretion, controls the questions that can be asked to keep the voir dire within relevant bounds. . . . [P]roper questioning for a challenge should be limited to asking jurors if they knew of any reason why they could not sit, if they would have any difficulty in following the law as given by the court, or if they would have any difficulty in sitting in judgment.” (Citations omitted.) State v. Davis, 504 N.W.2d 767, 772 (Minn. 1993), cert. denied, 511 U.S. 1115, 114 S. Ct. 2120, 128 L. Ed. 2d 679 (1994). In the absence of a religious belief that may directly affect a venireperson’s ability to serve on a jury in a particular case,2 religious beliefs are not relevant to the voir dire process and questions regarding religious beliefs should be disallowed.
*269Because of the thin line between one’s religious beliefs and one’s other beliefs and biases, other problems will arise. While challenges based upon race and gender often are obvious, challenges based upon a venireperson’s religion will be more difficult to evaluate. The court may be required to separate religious beliefs from other beliefs, thus attempting to determine what constitutes “religion.”3 This would force courts to make judgments concerning religious beliefs, a practice that is both difficult and constitutionally suspect.4
The expansion of Batson to religious beliefs or affiliation would lead to its application to national origin, political affiliation and philosophy as well as other things that may distinguish potential jurors. See, e.g., J.E.B. v. Alabama ex rel. T.B., supra, 511 U.S. 161 (Scalia, J., dissenting) (“[the majority’s decision] places all peremptory strikes based on any group characteristic at risk, since they can all be denominated ‘stereotypes’ ” [emphasis in original]). While discrimination based on any of those differences, including religious beliefs or affiliation, is abhorrent, the continued expansion of Batson simply destroys the peremptory challenge. Trial lawyers have found these challenges necessary for centuries because peremptory challenges allow them to act on their intuition that a potential juror would not be sympathetic to their case. See generally Purkett v. Elem, 514 U.S. 765, 115 S. Ct. 1769, 131 L. Ed. 2d 834 (1995). I see no reason to take from Connecticut trial lawyers that time-honored privilege.

 The first amendment to the United States constitution provides in relevant part: “Congress shall malee no law respecting an establishment of religion, or prohibiting the free exercise thereof. . . .’’The first amendment is made applicable to the states through the due process clause of the fourteenth amendment. See, e.g., Cantwell v. Connecticut, 310 U.S. 296, 303, 60 S. Ct. 900, 84 L. Ed. 1213 (1940).


 See, e.g., State v. Skipper, 228 Conn. 610, 625-27, 637 A.2d 1101 (1994) (upholding state’s voir dire questions concerning venirepersons’ views on abortion when their views were relevant to facts of case); State v. Lundgren, 73 Ohio St. 3d 474, 481-82, 653 N.E.2d 304 (1995) (upholding trial judge’s voir dire questions with respect to whether jurors could participate in death penalty verdict if evidence and law so required, and if venirepersons’ views on capital punishment would prevent or substantially impair performance of their duties as jurors); cf. State v. Davis, supra, 504 N.W.2d 768 (upholding peremptory challenge of Jehovah’s Witness who was generally reluctant to exercise authority over others).


 The many different groups that claim “religious” status for themselves and their beliefs create a practical problem for courts in defining “religion.” See generally J. Donovan, “God Is As God Does: Law, Anthropology, and the Definition of ‘Religion,’ ” 6 Seton Hall Const. L.J. 23 (1995).


 See J. Donovan, “God Is As God Does: Law, Anthropology, and the Definition of ‘Religion,’ ” 6 Seton Hall Const. L.J. 23, 28 (1995).